DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As per claim 1, Applicant recites: “remote computer/data processing systems” in an already potentially alternative recitation.  It is unclear why the forward slash has been utilized as it renders the phrasing awkward.
As per claim 1, Applicant recites “remote computer/data processing systems” throughout the claim, as objected to supra.  However, in step (h), the slash has been removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claim 1, Applicant recites “said current location of said driverless or autonomous EV and said specified destination location of said driverless or autonomous EV” in step (d).  This follows the introduction of “a current location to a destination location” in the preamble.  It is not clear that the originally recited “current location” or “destination location” are relative to the driverless or autonomous EV.  Accordingly, it is not clear if the Applicant is seeking to introduce a second current location and destination or recall those introduced earlier.  As a result, this claim is rendered indefinite.
As per claim 7, the limitations “the safety requirements of said EV” lacks antecedent basis.
As per claim 9, the limitations “the operation of said driverless or autonomous EV” lacks antecedent basis.
As per claim 18, Applicant recites “a current location of said driverless or autonomous EV and a specified  destination location of said driverless or autonomous EV” in step (d).  This follows the introduction of “a current location to a destination location” in the preamble.  It is not clear that the originally recited “current location” or “destination location” are relative to the driverless or autonomous EV and it is also not clear if the Applicant is seeking to introduce a second current location and destination or recall those introduced earlier.  As a result, this claim is rendered indefinite.
As per claim 18, Applicant recites “when said driverless or autonomous EV battery energy is less than a selected threshold”.  The Applicant previously recites “expert defined battery energy thresholds” in step (f).  As there is no discussion previously of selecting a threshold, it seems as though step (g) includes a selection step of a threshold, but it is not entirely 

As per claims 2-17 and 19-20, each claim is rejected under 35 U.S.C. §112(b) due to their dependency upon the above rejected base claim(s).

Double Patenting
Applicant has filed a Terminal Disclaimer on January 27, 22 which was approved on the same day.  
Allowable Subject Matter
The closest available prior art does not teach or disclose:
As per claim 2-17 the closest available prior art does not teach or disclose the recited limitations of the dependent claims incorporating all of those limitations of independent claim 1.  It is stressed that limitations of claims 2-17 are not independently allowable, but only in view of the claim(s) from which they depend.
As per claim 19-20 the closest available prior art does not teach or disclose the recited limitations of the dependent claims incorporating all of those limitations of independent claim 18.  It is stressed that limitations of claims 19-20 are not independently allowable, but only in view of the claim(s) from which they depend.
Claims 2-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the objections and rejections presented elsewhere in the instant final office action.

Response to Arguments
With regard the Applicant’s arguments regarding the claims for which objections and rejections have been maintained above, the claim set filed on January 27, 2022 either does not reflect the changes asserted in Applicants Remarks or such amendments create new issues as indicated supra.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663